EXHIBIT 10.2

DEMAND PROMISSORY NOTE

 

$50,000,000.00    October 26, 2006

For value received, REPUBLIC EXPLORATION LLC, a Delaware limited liability
company, (“Maker”) promises to pay to the order of CENTAURUS CAPITAL LLC, a
Delaware limited liability company (“Payee”), at its principal office located at
3050 Post Oak Blvd., Suite 850, Houston Texas, 77056, the sum of FIFTY MILLION
DOLLARS ($50,000,000.00), or so much thereof as is actually advanced to Maker,
together with interest thereon, in accordance with the terms set forth in this
Demand Promissory Note (“Note”).

Each advance made under this Note shall be endorsed on Schedule I and Maker
hereby authorizes Payee to endorse on Schedule I, the date and amount of each
advance made by Payee hereunder; provided however, any failure by Payee to make
any such endorsement, or any error made in connection therewith, shall not
affect the obligation of Maker under this Note with respect to any such advance.

General Provisions.

(a) The principal amount of all advances made hereunder shall be paid in full on
the earlier of (i) October 26, 2008, or (ii) the date on which Payee demands
repayment (the earlier to occur being, the “Maturity Date”).

(b) Interest shall accrue on the principal amount of each advance made
hereunder, from the date such advance is made to the Maturity Date, at a per
annum fixed rate equal to (i) eleven and one-half percent (11.5%) for the first
advance, and (ii) LIBOR plus six percent (6%) for each additional advance, with
such interest compounding every six months, commencing with the date six months
from the date hereof. Accrued interest hereunder shall be paid, from time to
time, upon demand by Payee, with any accrued unpaid interest outstanding on the
Maturity Date to be repaid on such date. Additionally, upon the occurrence of
any default hereunder or “Event of Default” under the Security Documents, all
outstanding and unpaid principal plus accrued and unpaid interest shall, to the
extent permitted by law, accrue interest at the Ceiling Rate. As used herein,
the term “Ceiling Rate” shall mean, on any day, the maximum nonusurious rate of
interest permitted for that day by whichever of the applicable federal or Texas
laws permits the higher interest rate, stated as a rate per annum. On each day,
if any, that applicable Texas law establishes the Ceiling Rate, the Ceiling Rate
shall be the “weekly ceiling” (as defined in §303 of the Texas Finance Code, the
“Texas Finance Code”) for that day. Payee may from time to time, as to current
and future balances, implement any other permissible ceiling under the Texas
Finance Code by notice to Obligor (defined herein), if and to the extent
permitted by the Texas Finance Code. Without notice to Obligor or any other
person or entity, the Ceiling Rate shall automatically fluctuate upward and
downward as and in the amount by which such maximum nonusurious rate of interest
permitted by applicable law fluctuates. As used herein, the term “LIBOR” means,
as of the date of any advance hereunder, the six month London Interbank Offered
Rate, as published in the “Wall Street Journal” on such date.

(c) MAKER MAY PREPAY, WITHOUT PENALTY, ANY PRINCIPAL OWING UNDER THIS NOTE IN
WHOLE OR IN PART; PROVIDED HOWEVER, THIS NOTE IS A NON-REVOLVING NOTE, AND THE
PRINCIPAL AMOUNT AVAILABLE UNDER THIS NOTE SHALL BE REDUCED BY THE AMOUNT OF
EACH ADVANCE AND SHALL NOT BE INCREASED AFTER PAYMENTS HAVE REDUCED THE AMOUNT
OUTSTANDING.



--------------------------------------------------------------------------------

(d) NOTHING IN THIS NOTE SHALL BE CONSTRUED TO ESTABLISH AN OBLIGATION ON THE
PART OF PAYEE TO MAKE AN ADVANCE UNDER THIS NOTE. CHAPTER 346 OF THE TEXAS
FINANCE CODE SHALL NOT APPLY TO THIS NOTE OR ANY ADVANCE AGAINST THIS NOTE.

(e) All interest shall be computed on the basis of the actual number of days
elapsed over a year composed of 360 days, unless the Ceiling Rate would thereby
be exceeded, in which event, to the extent necessary to avoid exceeding the
Ceiling Rate, interest shall be computed on the basis of the actual number of
days elapsed in the applicable calendar year in which accrued. Interest shall
accrue from the date of advance.

(f) Each party to this Note (including Maker and any endorser) and each surety
and guarantor of this Note bound under separate instrument or agreement
(hereinafter referred to collectively as “Obligor,” which term means
individually, collectively, and interchangeably any, each and/or all of them)
waives notice of intent to accelerate and notice of acceleration, presentment
for payment, demand, notice of dishonor and protest.

Security Documents.

(a) The indebtedness evidenced by this Note will be secured by a Lien on all of
the collateral covered by the Security Documents described on Schedule II (the
“Collateral”), and Maker hereby agrees to deliver to Payee, on the date of the
execution of this Note, and from time to time, whenever requested by Payee in
its sole and absolute discretion, Security Documents in form and substance
satisfactory to Payee, granting and perfecting first Liens on the Collateral,
subject to no other Liens other than Permitted Liens. Maker also agrees to
deliver, whenever requested by Payee, information acceptable to Payee,
(i) confirming (A) that the Collateral is subject to Liens granted under
Security Documents and (B) that such Security Documents constitute and create
legal, valid and duly perfected first Liens on such Collateral, and
(ii) covering such other matters related to the Collateral as Payee may
reasonably request.

(b) As used herein, the following terms shall have the following meanings:

(i) “Hydrocarbon Interests” means leasehold and other interests in or under oil
and gas leases, mineral fee interests, overriding royalty and royalty interests,
net profit interests, and production payment interests relating to Oil and Gas
wherever located, including any reserved or residual interest of whatever
nature.

(ii) “Liens” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, or lien
(statutory or other) of any kind or nature whatsoever in respect of any property
(including those created by, arising under or evidenced by any conditional sale
or other title retention agreement), any financing lease having substantially
the same economic effect as any of the foregoing, or the filing of any financing
statement naming the owner of the asset to which such Lien relates as debtor,
under the applicable Uniform Commercial Code or any comparable law and any
contingent or other agreement to provide any of the foregoing.

(iii) “Oil and Gas” means petroleum, natural gas and other related hydrocarbons
or minerals or any of them and all other substances produced or extracted in
association therewith.



--------------------------------------------------------------------------------

(iv) “Oil and Gas Properties” means Hydrocarbon Interests now owned by Maker and
contracts executed in connection therewith and all tenements, hereditaments,
appurtenances, and properties belonging, affixed or incidental to such
Hydrocarbon Interests, including, without limitation, any and all property, real
or personal, now owned or hereafter acquired by Maker and situated upon or to be
situated upon, and used, built for use, or useful in connection with the
operating, working or developing of such Hydrocarbon Interests, including,
without limitation, any and all petroleum and/or natural gas wells, buildings,
structures, field separators, liquid extractors, plant compressors, pumps,
pumping units, field gathering systems, tank and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, tubing and
rods, surface leases, rights-of-way, easements and servitudes, and all
additions, substitutions, replacements for, and fixtures and attachments to any
and all of the foregoing owned directly or indirectly by Maker.

(v) “Security Documents” means the deeds of trust, mortgages, chattel mortgages,
collateral assignments, security agreements, pledges, assignments and related
financing statements by Maker, listed on Schedule II, as same may be amended,
supplemented or modified from time to time, together with any and all other
instruments now or hereafter executed as security for the payment of the
indebtedness evidence by this Note.

(vi) “Permitted Liens” means (A) any Lien created under any Security Document;
(B) Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty; (C) carriers’, warehousemen’s,
mechanics’, landlords’, materialmen’s, repairmen’s, operator’s, non-operator’s,
or other similar Liens arising in the ordinary course of business securing
obligations which are not delinquent or remain payable without penalty or which
are being contested in good faith and by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto; (D) Liens consisting of pledges or deposits required in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other social security legislation; (E) Liens securing
(1) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), and statutory obligations, (2) contingent obligations, surety
instruments (other than those providing credit support for borrowed money), and
(3) other non-delinquent obligations of a like nature; in each case, incurred in
the ordinary course of business; (F) easements, rights-of-way, restrictions,
defects or other exceptions to title and other similar encumbrances incurred in
the ordinary course of business which, in the aggregate, are not material in
amount, are not incurred to secure indebtedness, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of Maker’s businesses; (G) Liens arising
solely by virtue of any statutory or common law provision relating to banker’s
liens, rights of set-off or similar rights and remedies as to deposit accounts
or other funds maintained with a creditor depository institution; provided that
(1) such deposit account is not a dedicated cash collateral account and is not
subject to restrictions against access by Maker, and (2) Maker maintains
(subject to such right of set off) dominion and control over such account(s);
(H) royalties, overriding royalties, reversionary interests, net revenue
interests, production payments and similar burdens on production existing as of
the date acquired by Maker, provided that such burdens do not reduce Maker’s net
revenue interest in the Oil and Gas Properties burdened thereby below the net
revenue interest with respect to such property as of the date hereof; and
(I) operating agreements, gathering agreements, processing agreements, sales
contracts or other arrangements for the sale of Oil and Gas, and other
agreements customary in the oil and gas business for producing, processing,
transporting, and marketing Oil and Gas.



--------------------------------------------------------------------------------

(c) Notwithstanding that, under the Security Documents, Maker has assigned to
Payee all of the proceeds of production accruing to Maker’s Oil and Gas
Properties covered thereby; until such time as an Event of Default (as defined
in the Security Documents) shall have occurred, Maker shall be entitled to
receive from the purchasers or disbursers of its production all such proceeds,
subject however to the Liens created under the Security Documents. Upon the
occurrence of any Event of Default (as defined in the Security Documents), Payee
may deliver letters-in-lieu to each such purchaser or disburser and may exercise
all rights and remedies granted under the Security Documents, including the
right to obtain possession of all proceeds of runs then held by Maker or to
receive directly from the purchaser or disburser of production such proceeds of
production. In no case shall any failure, whether intentional or inadvertent, by
Maker to collect directly any such proceeds of runs constitute in any way a
waiver, rescission or release of any of its rights under the Security Documents,
nor shall any release of any other proceeds of runs or of any rights of Payee to
collect other proceeds of runs thereafter.

(d) Maker will, from time to time, deliver to Payee, any financing statements,
amendments, assignments and continuation statements, extension agreements and
other documents, properly completed (and executed and acknowledged when
required) by Maker in form and substance satisfactory to Payee, which Payee
requests for the purpose of perfecting, confirming, or protecting any Liens or
other rights in Collateral securing any indebtedness evidenced by this Note.
Maker hereby authorizes Payee to file, in any applicable jurisdiction where
Payee deems it necessary, a financing statement or statements, and at the
request of Payee, Maker will join Payee in executing (to the extent execution is
necessary or desirable) one or more financing statements pursuant to the
applicable Uniform Commercial Code in form satisfactory to Payee, and Maker will
pay the cost of filing or recording such instrument, as a financing statement,
in all public offices at any time and from time to time whenever filing or
recording of any financing statement is deemed by Payee to be necessary or
desirable.

Further Assurances. Maker shall promptly cure any defects in the creation and
issuance of this Note and the execution and delivery of the Security Documents,
or any other instruments referred to or mentioned herein or therein to which
Maker is a party. Maker at its expense will promptly do all acts and things, and
will execute and file or record, all instruments reasonably requested by Payee,
to establish, perfect, maintain and continue the perfected security interests of
Payee in or the Lien of Payee on the Collateral. Maker will pay the reasonable
costs and expenses of all filings and recordings and all searches deemed
necessary by Payee to establish and determine the validity and the priority of
the Liens created or intended to be created by the Security Documents; and Maker
shall satisfy all other claims and charges which in the reasonable opinion of
Payee might prejudice, impair or otherwise affect any of the Collateral or any
Lien thereon in favor of Payee.

Remedies.

(a) If Maker fails to pay or perform any obligations owing hereunder in
accordance with the terms hereof, Payee may exercise all rights and remedies
available to it under the Security Documents or applicable law, without
presentment, demand, protest, notice of intention to accelerate, notice of
acceleration or any other notice of any kind, all of which are hereby expressly
waived by Maker.

(b) Notwithstanding (a) above, upon the occurrence of any event specified below,
all outstanding principal, accrued interest and other amounts owing hereunder or
under the Security Documents, shall automatically become due and payable without
any further act of Payee:

(i) Maker generally fails to pay, or admits in writing its inability to pay, its
debts as they become due, subject to applicable grace periods, if any, whether
at stated maturity or otherwise;

(ii) Maker commences any Insolvency Proceeding with respect to itself;



--------------------------------------------------------------------------------

(iii) Maker takes any action to effectuate or authorize the actions described in
(i) or (ii);

(iv) any involuntary Insolvency Proceeding is commenced or filed against Maker
or any writ, judgment, warrant of attachment, execution or similar process, is
issued or levied against all or a substantial part of Maker’s properties, and
any such proceeding or petition shall not be dismissed, or such writ, judgment,
warrant of attachment, execution or similar process shall not be released,
vacated or fully bonded within sixty (60) days after commencement, filing or
levy;

(v) Maker admits the material allegations of a petition against it in any
Insolvency Proceeding, or an order for relief is ordered in any Insolvency
Proceeding; or

(vi) Maker acquiesces in the appointment of a receiver, trustee, custodian,
conservator, liquidator, mortgagee in possession (or agent therefor), or other
similar Person for itself or a substantial portion of its property or business.

(c) The rights provided for in this Agreement and the Security Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

(d) As used herein, “Insolvency Proceeding” means (i) any case, action or
proceeding relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding up or relief of debtors, or (ii) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; undertaken under U.S. Federal,
state or foreign law, including the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.).

Additional Rights of Payee. Without releasing or affecting any of its rights,
Payee may, one or more times, in its sole discretion, without notice to or the
consent of any third party Obligor, take any one or more of the following
actions: (a) release, renew or modify the obligations of Maker or any other
Obligor; (b) release, exchange, modify, or surrender in whole or in part Payee’s
rights with respect to any collateral for this Note; (c) with the consent of
Maker modify or alter the term, interest rate or due date of any payment of this
Note; (d) grant any postponements, compromises, indulgences, waivers, surrenders
or discharges or modify the terms of its agreements with Maker or any other
Obligor; (e) change its manner of doing business with Maker or any other party;
or (f) impute payments or proceeds of any collateral furnished by any Obligor,
in whole or in part, to any costs, interest, or principal due on this Note, or
to any other obligation of any Obligor to Payee, or in the event of a third
party claim thereto retain the payments or proceeds as collateral for this Note
without applying same toward payment of the Note, and each Obligor hereby
expressly waives any defenses arising from any such actions.

Special Provision Regarding Interest. Notwithstanding any provision to the
contrary contained in this Note, it is expressly provided that in no case or
event shall the aggregate of (i) all interest on the unpaid balance of this
Note, accrued or paid from the date hereof and (ii) the aggregate of any other
amounts accrued or paid pursuant to this Note or any other document now or
hereafter governing, evidencing, guaranteeing, securing or otherwise relating to
any part of the indebtedness evidenced by this Note, which under applicable laws
are or may be deemed to constitute interest upon the indebtedness evidenced by
this Note from the date hereof, ever exceed the Ceiling Rate. In this
connection, Maker and Payee stipulate and agree that it is their common and
overriding intent to contract in strict compliance with applicable usury laws.
In furtherance thereof, none of the terms of this Note or any other document now
or hereafter governing, evidencing, guaranteeing, securing or otherwise relating
to any part of the indebtedness evidenced by this Note shall ever be construed
to create a contract to pay, as consideration



--------------------------------------------------------------------------------

for the use, forbearance or detention of money, interest at a rate in excess of
the Ceiling Rate. Maker or other parties now or hereafter becoming liable for
payment of the indebtedness evidenced by this Note shall never be liable for
interest in excess of the Ceiling Rate. If, for any reason whatever, the
interest paid or received on this Note during its full term produces a rate
which exceeds the Ceiling Rate, the holder of this Note shall credit against the
principal of this Note (or, if such indebtedness shall have been paid in full,
shall refund to the payor of such interest) such portion of said interest as
shall be necessary to cause the interest paid on this Note to produce a rate
equal to the Ceiling Rate. All sums paid or agreed to be paid to the holder of
this Note for the use, forbearance or detention of the indebtedness evidenced
hereby shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread in equal parts throughout the full term of this Note, so
that the interest rate is uniform throughout the full term of this Note. The
foregoing provisions regarding usury shall control all agreements, whether now
or hereafter existing and whether written or oral, between Obligor and Payee.

Fees. Maker shall pay or reimburse Payee (a) within five (5) business days after
demand (or the date this Note is executed, if sooner), for all reasonable costs
and expenses incurred by Payee in connection with the development, preparation,
delivery, administration and execution of, and any amendment, supplement, waiver
or modification to (in each case, whether or not consummated), this Note, any
Security Document, and any other documents prepared in connection herewith or
therewith, and the consummation of the transactions contemplated hereby and
thereby, including attorneys’ fees incurred by Payee with respect thereto; and
(b) within five (5) business days after demand, for all costs and expenses
(including attorneys’ fees) incurred by it in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Note, the Security Documents, or any other document prepared in connection
herewith (including in connection with any “workout” or restructuring regarding
the advances made hereunder, and including in any Insolvency Proceeding or
appellate proceeding).

Miscellaneous.

(a) Maker warrants and represents to Payee and all other holders of this Note
that all loans evidenced by this Note are and will be for business, commercial,
investment or other similar purpose and not primarily for personal, family,
household or agricultural use, as such terms are used in the Texas Finance Code.
The provisions of this Note may not be waived or modified except in writing,
signed by Payee.

(b) No failure or delay of Payee in exercising its rights shall be construed as
a waiver. If any provision of this Note shall be held to be legally invalid or
unenforceable by any court of competent jurisdiction, all remaining provisions
of this Note shall remain in full force and effect.

(c) This Note and the Security Documents shall be governed by, construed and
interpreted in accordance with, the laws of the State of Texas, except to the
extent that federal laws of the United States apply.

(d) Payee may not assign this Note or any rights hereunder without the prior
written consent of Maker; provided however, Payee may, without the prior written
consent of Maker, assign this Note or any rights hereunder to any Affiliate of
Payee. As used herein, “Affiliate” means, any other individual or entity which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, Payee. As used herein “control” means the power, whether direct or
indirect, to direct or cause the direction of the management and policies of
another, whether through the ownership of voting securities, by contract, or
otherwise.

 



--------------------------------------------------------------------------------

THIS NOTE AND THE SECURITY DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT OF MAKER
AND PAYEE AND SUPERCEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY ANY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF MAKER AND PAYEE. THERE ARE NO ORAL AGREEMENTS BETWEEN MAKER AND PAYEE.

 

    MAKER:    

REPUBLIC EXPLORATION LLC,

a Delaware limited liability company

Address for Notices:

3700 Buffalo Speedway, Suite 960

Houston, Texas 77098

Att: John B. Juneau

Phone: (281) 356-6494

Fax: (713) 960-1065

       

By:

          

                    John B. Juneau,

                    President

     



--------------------------------------------------------------------------------

SCHEDULE I

ADVANCE SCHEDULE

 

Advance Date

  

Advance Amount

  

Notation Made By

October 27, 2006    U.S. $5,000,000.00             By:   



      Name:   



      Title:   



      By:   



      Name:   



      Title:   



      By:   



      Name:   



      Title:   



      By:   



      Name:   



      Title:   



      By:   



      Name:   



      Title:   





--------------------------------------------------------------------------------

SCHEDULE II

SECURITY DOCUMENTS

 

I. Real Property:

 

  A. Mortgage, Deed of Trust, Assignment of Production, Security Agreement,
Fixture Filing and Financing Statement covering all of Maker’s Oil and Gas
Properties in the State of Texas, including without limitation, those listed on
Schedule III.

 

  B. Act of Mortgage, Assignment of Production, Security Agreement, Fixture
Filing and Financing Statement covering all of Maker’s Oil and Gas Properties in
the State of Louisiana, including without limitation, those listed on Schedule
III.

 

II. Personal Property:

Security Agreement and Pledge covering all of Maker’s Collateral that is
personal property, including without limitation, (a) Maker’s interest (record,
beneficial, contractual or otherwise) in the Dutch Prospect, and (b) all of
Maker’s other personal property, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof, including, without limitation,
all personal and fixture property of every kind and nature including without
limitation all goods (including inventory, equipment and any accessions
thereto), instruments (including promissory notes), documents, accounts, chattel
paper (whether tangible or electronic), deposit accounts, letter-of-credit
rights (whether or not the letter of credit is evidenced by a writing),
commercial tort claims, securities and all other investment property, supporting
obligations, any other contract rights or rights to the payment of money,
insurance claims and proceeds, and all general intangibles (including all
payment intangibles). Without limiting the foregoing, such Security Agreement
shall expressly include all of Maker’s interest in the following contracts:

(1) Participation Agreement dated September 1, 2005, by and between Republic
Exploration LLC, Contango Operators, Inc., Centaurus Gulf of Mexico, LLC and
others;

(2) Domestic Turnkey Drilling Contract –Inland/Offshore Waters dated August 26,
2005, between Contango Operators, Inc. and Applied Drilling Technology Inc;

(3) Farmout Agreement dated April 1, 2005, between Devon Louisiana Corporation,
Union Oil Company of California, Republic Exploration LLC and Contango
Operators, Inc.; and

(4) Joint Operating Agreement dated effective September 1, 2005, between
Contango Operators, Inc., as Operator, and Republic Exploration LLC, Centaurus
Gulf of Mexico, LLC and others.

 

III. Financing Statement:

Maker                         Jurisdiction:     Secretary of State of Delaware



--------------------------------------------------------------------------------

SCHEDULE III

SCHEDULE OF OIL AND GAS PROPERTIES

AS OF 10/1/06

 

Area

   Block   

ST

  

Map

#

  

Oper.

   WD’   

L e a s e

I n f o r m a t i o n

   Company BPO%    Company APO%                   Lse #    Date    Exp.    WI   
NRI    ORRI    WI    NRI    or    ORRI

* EI

   10    LA    4    COI    10    G 23851    07/01/02    06/30/07    **
65.000    **
46.583    0    **
48.750    **
39.000       0

EI

   10/11    LA    Iberia Ph.    COI    8    SL
18640    07/13/05    07/12/10    65.000    48.750    0    65.000    48.750      
0

EI

   6    LA    Iberia Ph.    COI       SL
18860    01/11/06    01/10/11    65.000    48.750    0    65.000    48.750      
0

EI

   76    LA    4    LLOG    20    G 26022    07/01/04    HBP    0    0    5.00
   25.000    20.000       8.33

EI

   113B    LA    4    LLOG    46    G 22662    05/01/01    HBP    0    0    3.31
   0    0       3.31

EI

   168    LA    4    REX    52    G 27111    06/01/05    05/31/10    50.000   
40.000               

HI

   A196    TX    7    REX    75    G 30680    10/01/06    09/30/11    100.000   
80.000               

HI

   A197    TX    7    REX    75    G 30681    10/01/06    09/30/11    100.000   
80.000               

HI

   A198    TX    7    REX    73    G 30682    10/01/06    09/30/11    100.000   
80.000               

HI

   113    TX    7    REX    36    G 25559    10/01/03    09/30/08    100.000   
80.000               

SM

   57    LA    3A    REX    125    G 27880    05/01/06    04/30/11    50.000   
40.000               

SM

   59    LA    3A    REX    122    G 27881    05/01/06    04/30/11    50.000   
40.000               

SM

   75    LA    3C    REX    132    G 27882    05/01/06    04/30/11    50.000   
40.000               

SM,N

   247    LA    3D    EPL    13    G 26016    07/01/04    06/30/09    0    0   
5.00    0    0       5.00

SM

   282    LA    3D    REX    43    G 27900    05/01/06    04/30/11    50.000   
40.000               

SS

   14    LA    5    REX    7    G 27920    05/01/06    04/30/11    50.000   
40.000               

SS

   25    LA    5    REX    7    G 27921    05/01/06    04/30/11    50.000   
40.000               

SS

   220    LA    5    REX    108    G 26070    06/01/04    05/31/09    50.000   
40.000               

ST

   191    LA    6    REX    125    G 26100    05/01/04    04/30/09    50.000   
40.000               

ST,S

   240    LA    6A    REX    157    G 26101    06/01/04    05/31/09    50.000   
40.000               

VR

   36    LA    3    REX    30    G 25971    05/01/04    04/30/09    100.000   
80.000               

VR

   73    LA    3    Tana    20    G 23810    07/01/02    06/30/07    0    0   
5.00    25.000    20.000    or    5.00

VR

   109    LA    3    REX    20    G 25973    05/01/04    04/30/09    100.000   
80.000               



--------------------------------------------------------------------------------

Area

   Block   

ST

  

Map
#

  

Oper.

   WD’   

L e a s e

I n f o r m a t i o n

   Company BPO%    Company APO%                   Lse #    Date    Exp.    WI   
NRI    ORRI    WI    NRI    or    ORRI

VR

   130    LA    3    REX    56    G 25974    07/01/04    06/30/09    100.000   
80.000               

VR

   134    LA    3    REX    66    G 25975    05/01/04    04/30/09    100.000   
80.000               

VR

   154    LA    3    DEPI    79    G 25979    07/01/04    06/30/09    0    0   
0    12.500    10.000    or    0

VR

   194    LA    3    COI    102    G 27861    07/01/06    06/30/11    50.000   
40.000               

WC

   80    LA    1    REX    36    G 25874    06/01/04    05/31/09    100.000   
80.000               

WC

   107    LA    1    REX    40    G 27001    05/01/05    04/30/10    100.000   
80.000               

WC

   133    LA    1    COI    26    G 25877    06/01/04    05/31/09    100.000   
80.000               

WC

   167    LA    1    REX    43    G 25879    06/01/04    05/31/09    100.000   
80.000               

WC

   174    LA    1    REX    43    G 24716    07/01/03    06/30/08    90.000   
80.000               

WC

   179    LA    1    REX    49    G 25880    05/01/04    04/30/09    100.000   
80.000               

WC

   185    LA    1    REX    49    G 25882    05/01/04    04/30/09    100.000   
80.000               

WC

   200    LA    1    REX    52    G 25884    05/01/04    04/30/09    100.000   
80.000               

WD

   18    LA    8    REX    46    G 26132    05/01/04    04/30/09    100.000   
80.000               

WD

   33    LA    8    REX    49    G 26133    05/01/04    04/30/09    100.000   
80.000               

WD

   34    LA    8    REX    52    G 26134    05/01/04    04/30/09    100.000   
80.000               

WD

   36    LA    8    REX    56    G 23956    05/01/02    04/30/07    0    0   
3.67    25.00       or    5.00

WD

   43    LA    8    COI    52    G 26135    05/01/04    04/30/09    100.000   
80.000               

WD

   77    LA    8    REX    82    G 27956    06/01/06    05/31/11    50.000   
40.000               

 

* Subject to receipt of Assignment from Chevron and Devon pursuant to Farmout
Agreement dated April 1, 2005.

 

** Subject to change based upon elections of Chevron and Devon pursuant to
Farmout Agreement dated April 1, 2005.